Citation Nr: 1438925	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back and neck bone spurs.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for ear infections.

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for neuropathy of the right lower extremity.

6.  Entitlement to service connection for neuropathy of the left lower extremity.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for psoriasis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On September 13, 2010, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the instant matters were most recently before it in January 2011, at which time the Board reopened previously denied claims of service connection for an eye disability and psoriasis and remanded the underlying service connection matters, as well as the Veteran's other service connection claims, for further development and re-adjudication on the merits.  After undertaking to complete the requested development, the Appeals Management Center (AMC) readjudicated the Veteran's claims via a November 2012 supplemental statement of the case (SSOC) and, upon denial, returned the case to the Board.  Also remanded by the Board in its January 2011 action was the issue of entitlement to service connection for tinnitus.  In a rating decision dated in November 2012, the AMC granted service connection for tinnitus, evaluated as 10 percent disabling from December 26, 2006.  It does not appear from the record currently before the Board that the Veteran disagreed with any aspect of the AMC's decision awarding service connection for tinnitus, to include the disability rating and effective date assigned.  Thus, the matter is not before the Board.  

(The decision below addresses the Veteran's claims for service connection for hearing loss, an ear disability, and an eye disability.  The remaining claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, it is at least as likely as not that the Veteran's bilateral hearing loss is likely attributable to noise exposure in service.

2.  The Veteran's complained-of recurrent ear infections have not been shown to be related to service, to include any ear infection experienced therein.   

3.  The Veteran's diagnosed eye disabilities have been attributed to the aging process as opposed to any incident in service.  


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  The Veteran does not have any other ear disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The Veteran does not have an eye disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in November 2007.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, records from the Social Security Administration, private medical evidence, VA examination reports, and lay statements from the Veteran, to include his September 2010 hearing testimony.  The Board notes that during his hearing, the Veteran indicated that records related to treatment of his eyes from a private clinician, to include a nexus statement, had been sent to VA but had not been associated with the file.  It was noted that the record would remain open for a period of 60 days for the Veteran to either provide the agency of original jurisdiction (AOJ) with the names and addresses of any private physician who may possess information relevant to the Veteran's claim or for the Veteran himself to provide the AOJ with copies of any relevant records, to include copies of those alleged to have been previously supplied.  The Veteran did not provide the necessary authorization for release of information form required for VA to attempt to obtain the records referenced during the hearing and the Veteran himself did not provide copies of any records.  The Veteran is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for providing private medical evidence to VA.  Further, as will be discussed below, the Veteran is competent to report on what he was told by his private clinician.  Accordingly, the Board finds that no further assistance is necessary in this case.

The Board also finds that the medical evidence of record is adequate for the Board to rely upon to adjudicate the matters decided herein.  The Veteran has been afforded several VA examinations.  A review of the examination reports show that the VA examiners reviewed the claims folder and/or pertinent evidence, conducted thorough examinations of the Veteran, and considered the Veteran's subjective complaints related to his disabilities.  The Board is satisfied that the information contained in the VA examination reports and VA and treatment records, along with the Veteran's lay testimony and private treatment records, is sufficient for the Board to evaluate the service connection claims decided herein.

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A.  Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the instant case, the Veteran contends that he has bilateral hearing loss that is related to his in-service noise exposure.  At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Although the results of audiometric testing conducted in December 2007 suggested only left ear hearing loss based on speech recognition scores, audiometric testing conducted as part of an August 2011 VA examination revealed that the Veteran's pure tone auditory thresholds were as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
25
40
LEFT
15
10
10
35
35

His speech recognition scores were recorded to be 88 percent for the right ear and 92 percent for the left ear.  Thus, the Board is satisfied that the evidence supports the existence of a current hearing loss disability during the pendency of the Veteran's claim.  Id.

Further, the Board does not question that the Veteran was exposed to acoustic trauma in service, as his military occupational specialty (MOS) was that of a welder and his reports of acoustic trauma in service from guns, grenades, explosions are consistent with his circumstances of service.  Further, the AOJ awarded service connection for tinnitus due to acoustic trauma sustained in service.  Thus, the question is one of nexus.  

As to the issue of nexus, the Board notes that the Veteran's STRs fail to reveal evidence of hearing loss in service.  In December 2007, the Veteran was provided with a VA audiology examination for the purpose of determining whether he had hearing loss that was at least as likely as not due to service.  The VA audiologist opined against an association between any hearing loss and service, which opinion the Board previously determined was inadequate because the VA audiologist's stated reasoning for her negative nexus opinion was inconsistent with the directive set forth in Hensley v. Brown, wherein the United Stated Court of Appeals for Veterans Claims (Court) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  5 Vet. App. 155, 160 (1993).  

As noted above, the Veteran was afforded another VA audiology examination in August 2011.  The audiologist similarly opined against an association between the Veteran's hearing loss and service.  As rationale for her opinion, the VA audiologist stated that the Veteran had normal hearing upon entrance to and separation from service.  Without further discussion regarding the significance of normal hearing at separation from service or an indication as to why delayed onset hearing loss would weigh against a finding that such hearing loss was related to service, the August 2011 VA audiologist's opinion is also not adequate as it is inconsistent with the Court's directive in Hensley, supra.

The Veteran has also submitted an opinion from a private clinician, D.D. D.O., who indicated that he was the Veteran's examining physician.  Dr. D.D. stated that, after considering all of the evidence, it was his opinion that the Veteran's hearing loss was at least as likely as not due to his exposure to acoustic trauma sustained in service, as the Veteran's records and life history did not contain another more likely etiology for his hearing loss.

In the instant case, the Board finds that while the evidence is not unequivocal, after reviewing all the evidence on file, and when reasonable doubt is resolved in favor of the Veteran, the probative evidence suggests that the Veteran's currently diagnosed hearing loss is at least as likely as not attributable to acoustic trauma sustained in service.  As discussed, neither opinion proffered by the VA audiologists can be relied upon for evaluation purposes because the stated rationale is inconsistent with Court precedent.  While Dr. D.D. did not address the fact that the Veteran had normal hearing upon separation from service, he indicated that the evidence failed to suggest an etiology for the Veteran's hearing loss other than his exposure to noise in service.  This is very curious given that hearing acuity typically declines with age.  Nevertheless, the Board finds no basis on the record to reject the private opinion in favor of the VA opinion.  Therefore, when reasonable doubt is resolved in favor of the Veteran, the Board finds that an award of service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

B.  Ear Disease

The Veteran is also seeking service connection for recurrent ear infections and/or a disability manifested by recurrent ear infections.  A review of the Veteran's STRs shows several complaints of, and treatment for, ear infections.  At the time of his May 1968 separation examination, however, his ears were clinically evaluated as normal.  He did report a history of ear trouble on the accompanying report of medical history, noting that he was treated for an ear infection while stationed in Vietnam.  

In August 1983, the Veteran applied for VA disability compensation, seeking service connection for, among other things, a skin rash, eye sensitivity and blurred vision, an anxiety disorder, and pain, numbness, and tingling in his knees and ankles.  He was afforded a VA examination in January 1984, the report of which indicated the Veteran's complaints of neck and leg pain, "ear infections off and on," and headaches.  Notably, the Veteran did not at that time seek VA compensation benefits for ear infections.  It was not until December 2006 that the Veteran sought service connection for ear infections.  In December 2007, the Veteran underwent a VA general medical examination, conducted for nonservice-connected pension purposes.  At that time, he reported having bilateral ear symptoms, to include pain, discomfort, and discharge, on an average of six to seven times a years since service, as well as ear infections treated with antibiotics approximately twice a year.  He reported his most recent ear infection to have been a few months prior and stated that his ear symptoms generally lasted a few days to one week.  Examination showed no cerumen, no discharge, no congestion, and no pus.  Tympanic membranes were intact.  There was no evidence of an active ear infection.

In July 2011, the Veteran underwent a VA examination for the specific purpose of determining whether the Veteran has a current ear disability and, if so, the likelihood that any such disability is attributable to his active military service.  The examiner reviewed the claims folder and noted that the Veteran's STRs showed that he was treated several times in service for bilateral otitis externa.  The examiner also noted the Veteran's complaints of sinus and ear infections several times a year.  There was no evidence of an ear infection at the time of examination.  Upon consideration of the evidence, the examiner opined that the Veteran's current history of recurrent ear infections was less likely than not related to the infection treated in service.  

Upon review of the evidence of record and in consideration of the VA examiner's negative nexus opinion, the Board finds that an award of service connection is not warranted, as a critical element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  At the outset, the Board is aware that the VA examiner's opinion is lacking in rationale.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  The examiner considered the evidence of infections in service, as well as the Veteran's lay assertions of recurrent ear infections since service, but opined against an association between the two.  Although the Veteran has submitted several statements from various private clinicians, no other medical professional has specifically attributed any current ear disability to service or suggested that any current infections are manifestations of the same underlying pathology present in service.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that he has a current disability that is attributable to service, to include any ear infection sustained therein.

Although the Veteran believes that he has a current disability manifested by recurrent ear infections that is attributable to service, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusion to the contrary.  In this regard, the Board has considered the Veteran's assertions of continued symptomatology since service.  However, as the Veteran's claimed disability is not one of the conditions identified in 38 C.F.R. § 3.309(a), the recent holding in Walker, supra, would indicate that the nexus prong cannot be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  Notably, the Veteran's lay evidence was considered by the VA examiner.  However, that examiner opined against an association between any current ear infections and service.  Accordingly, because there is no probative evidence attributing any current disability to service, his claim of service connection for such must be denied.  See Davidson, supra. 

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102.  

C.  Eye Disability

Regarding the Veteran's claimed eye disability, the evidence of record shows that the Veteran has current diagnoses of dermatochalasis, cataracts, and presbyopia.  The Veteran's STRs also document that in April 1967, he got battery acid in his right eye.  His eye was flushed with water and he was treated with an eye patch and ointment.  During his September 2007 Board hearing, the Veteran testified that he had been treated for vision problems by a private physician who had informed him that his current eye disabilities were related to service.  

As noted above, in August 1984, the Veteran applied for VA disability compensation, seeking service connection for, among other things, eye sensitivity and blurred vision, which he alleged was related to his exposure to Agent Orange while in service.  It was later contended that eye problems were a result of his daily exposure to fuel and other solvents while in service, as well as to constant fumes and smoke from diesel engines and burning human waste.  In December 2007, the Veteran was afforded a VA eye examination.  The examiner recorded the Veteran's complaints of irritation and discomfort in the left eye.  The Veteran reported the onset to be gradual and symptoms intermittent and stated that he had been diagnosed as having cataracts at his last eye examination.  He provided a history of trauma to the eyes in service when he was splashed in the face with battery acid, which resolved without incident.  The examiner recorded the Veteran's right and left eye visual acuity and conducted visual field testing.  Based on the results of those tests, the examiner recorded an assessment of age-related dermatochalasis, age-related cataracts not visually significant, and age-related presbyopia.  Although the examiner indicated that those disabilities were age-related, he was not specifically requested to opine on the likelihood that any diagnosed eye disability was related to service, as that examination was conducted in connection with the Veteran's claim for nonservice-connected pension.  Accordingly, another VA examination was conducted in July 2011 for the specific purpose of determining the likelihood that any currently diagnosed eye-related disability was attributable to his active military service.

The July 2011 VA examiner reviewed the record, recorded the Veteran's right and left eye visual acuity, conducted visual field testing, and rendered diagnoses of dermatochalasis, cataracts, and presbyopia.  The examiner then opined against as association between any eye-related disability and the Veteran's period of military service.  Specifically, the examiner found that the Veteran's dermatochalasis, cataracts, and presbyopia were age-related, noting that there was no traumatic or other component to the Veteran's dermatochalasis and/or cataracts and stating that presbyopia is, by definition, age related only and thus, nothing in service could have changed the normal process of presbyopia.

At the outset, the Board notes that although the Veteran indicated during his September 2007 Board hearing that a private clinician had informed him that his current eye disabilities were related to service and indicated that records from that clinician had been submitted to VA, no such records are currently before the Board.  The fact that records from the private clinician were not contained in the claims folder was discussed during the Veteran's Board hearing, and the Veteran was given 60 days to resubmit any relevant records from his private clinician.  No additional records related to treatment of his eyes were submitted after the hearing.  The Veteran was also questioned regarding the basis of the private clinician's opinion, but stated that he could not remember whether the clinician had attributed the complained-of "lightning flashes" in his eyes to his service duties as a welder.  

The Board acknowledges that the Veteran is competent to report on what a clinician may have told him regarding the etiology of any eye disability.  Here, however, the Veteran stated that he could not remember why the private clinician related his then complained-of eye symptomatology to service.  Further, it is not clear from the Veteran's statements whether the private clinician related any of the Veteran's currently diagnosed eye disabilities to service.  Without an actual statement from the private clinician that the Board can weigh against the VA examiners' opinions, the Board finds reason to assign more probative weight to the VA examiners' opinion than to the Veteran's lay statements regarding what his private clinician told him, as the VA examiners have provided a greater level of detail upon which the Board can evaluate the probative value of their opinions than the Veteran has regarding the private clinician's statement.

Upon review of the evidence of record and in consideration of the VA examiners' opinions that the Veteran's diagnosed eye-related disabilities are age-related, the Board finds that an award of service connection for an eye disability is not warranted.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  The VA examiners considered the Veteran's STRs, as well as the Veteran's lay assertions, but opined that the Veteran's eye disabilities are age-related.  The Board finds no reason to discount the medical opinions based on the clinicians' expertise and qualifications as medical professionals.  The Board also finds that the July 2011 VA examiner adequately explained the basis for his negative nexus opinion, as he stated that presbyopia is, by definition, age related, and that there was no evidence demonstrating a traumatic or other-than-age-related component to the Veteran's dermatochalasis and/or cataracts.

In light of the VA examiners' conclusions regarding the etiology of the Veteran's diagnosed eye disabilities, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  As noted above, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to render an etiology opinion, especially in light of the VA examiners' findings that his disabilities are age-related.  See Jandreau, supra.  In finding that service connection for an eye disability is not warranted based on the lack of nexus evidence, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.  
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for other ear disability is denied.

Entitlement to service connection for an eye disability is denied.


REMAND

The Board finds that further development is necessary with respect to the Veteran's claims of service connection for psoriasis, prostate problems, back and neck disabilities, and neuropathy of the lower extremities.  These claims for previously remanded by the Board in January 2011 for the Veteran to be scheduled for VA examinations to determine the likelihood that the Veteran's psoriasis, prostate problems, back and neck disabilities, and/or neuropathy of the lower extremities is attributable to service, which examinations were conducted in July 2011.  A review of the examination reports shows that an examiner opined that the Veteran's "current skin condition of psoriasis is not related to military service."  Another clinician stated the following:  "There is no documentation of any chronic conditions related to the veteran's neck, mid back, and lower back as well as prostate problems in the available active military service records.  It is my opinion that the veteran's above medical conditions are not likely related to his military service."

Also of record is a November 2010 statement from M.C., D.O., a private clinician who indicated treatment of the Veteran.  Dr. M.C. stated that Veteran has multiple medical conditions for which in-service trauma cannot be ruled out as the cause, to include the Veteran's exposure to Agent Orange.  Dr. M.C. noted the Veteran's musculoskeletal issues, to include bone spurs and arthritis of the spine, and opined that these conditions more likely than not are the result of service.  Dr. M.C. further indicated that the Veteran's psoriasis could be attributed to the drugs taken for malaria.  In a separate statement dated in January 2013, D.S., D.O., indicated that he had been treating the Veteran for his psoriasis since 2006.  Dr. D.S. noted that the Veteran had reported being given anti-malarial drugs while he was in service.  Dr. D.S. then stated that "[i]t has been shown in the literature [that] the anti-malarial drug Chloroquine has been associated with psoriasis[;] therefore it is at least as likely as not that Chloroquine caused the psoriasis."

Upon review of these opinions, the Board finds that neither the VA nor the private clinician's opinions are adequate.  As noted above, there no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison, supra.  It is, however, incumbent on an examiner to consider all of the relevant evidence before forming an opinion.  Stefl, 21 Vet. App. at 124.  Further, an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id.

Here, it does not appear as though the VA examiners had the opportunity to review Dr. M.C.'s private medical opinion.  Although that opinion was submitted to VA prior to the July 2011 VA examination, it appears that that opinion was associated with a temporary claims folder, which was not sent to the VA examiner.  Indeed, the private opinion was before the Board at the time of its prior remand, and thus, the Board was then unable to direct the VA examiner to take it into consideration in formulating the requested nexus opinion.  Further, it is unclear whether Dr. M.C. had the opportunity to review the Veteran's claims folder prior to rendering his November 2010 opinion.  Without a more detailed rationale for why he believes that the Veteran's multiple disabilities are related to service, that opinion is also not adequate for evaluation purposes.  Essentially, what the Board has currently before it are competing opinions, neither of which is supported with an analysis that the Board can consider and weigh against the contrary opinion.  With regard to Dr. D.S.'s opinion concerning the etiology of the Veteran's psoriasis, Dr. D.S. did not specify what literature he was relying upon to support his opinion.  Further, the Veteran's STRs do not document that he was in fact given anti-malarial drugs in service and the Veteran has not specified that he was given Chloroquine, as opposed to some other anti-malarial.  Moreover, information contained on the Center for Disease Control's website indicates that Chloroquine "[m]ay exacerbate psoriasis," which is different from having a causal effect.  See http://www.cdc.gov/malaria/travelers/drugs.html.  Accordingly, given the lack of a detailed rationale to support the VA and private opinions of record, the Board finds that the Veteran's claims of service connection for psoriasis, prostate problems, back and neck disabilities, and neuropathy of the lower extremities must again be remanded for further development, as set forth in the remand directives below.  The Veteran is also invited to submit more detailed opinions from his private providers in connection with his remanded claims.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The claims folder, to include any temporary claims files, and a copy of this remand, must be provided to and reviewed by the VA clinician who conducted the July 2011 VA skin examination.  The examiner should be asked to review the private medical opinions referenced above, as well as the March 2013 lay statement from a fellow service member who indicated that he observed the Veteran to have a "blotchy rash on his arms and legs" intermittently during service, and provide a statement as to whether the evidence changes the previous opinion in any way.

The examiner should provide an extended rationale for her opinion regarding the likelihood that the Veteran's psoriasis is related to his active military service, to include the Veteran's exposure to Agent Orange and his report of being given anti-malarial drugs.  The examiner is requested to comment on whether medical literature documents a causal association between anti-malarial drugs and psoriasis.  If the examiner disagrees with the favorable private opinions of record regarding the etiology of the Veteran's psoriasis, the examiner should provide specific reasons for her disagreement, which reasons should be supported by citation to medical literature and/or specific evidence of record.  

(If the July 2011 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide an opinion as to whether it is at least as likely as not that the Veteran's psoriasis is related to military service.  The opinion should contain the information requested above.  If another examination is required, one should be scheduled.)

2.  The claims folder, to include any temporary claims files, and a copy of this remand, must be provided to and reviewed by the VA clinician who provided the July 2011 opinions regarding the Veteran's claimed prostate and back and neck disability.  The examiner should be asked to review the private medical opinion proffered by Dr. M.C., as well as the March 2013 lay statement from a fellow service member who indicated that the Veteran had injured his back in service, and provide a statement as to whether the evidence changes the previous opinions in any way.

If the examiner's opinion regarding nexus remains negative, the examiner should provide an extended rationale for her opinion regarding the likelihood that the Veteran has a prostate condition and/or disability of the back or neck that is related to his active military service.  The clinician is reminded that simply stating that the service records include no evidence prostate problems and/or a chronic back or neck condition in service is not a sufficient rationale for a negative nexus opinion.  This is so because service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Thus, the examiner must discuss with specificity why the evidence of record is not sufficient to support a nexus between the Veteran's current disabilities and service, to include any exposure to Agent Orange.

The examiner should also indicate, to the extent possible, whether the Veteran's reported symptoms of pain and tingling in his legs and feet are the result of his bilateral radiculopathy or are related to his peripheral neuritis due to chronic alcohol intake.  

(If the July 2011 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide answers to the questions posed above.  If it is determined that different clinicians are required to address neurologic, prostate, and spine disabilities, separate opinions should be sought.  Additionally, if another examination is deemed necessary by any reviewer, an examination should be scheduled.)

3.  The AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


